DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-22,24-25 and 29 are pending. Claims 23, 26-28, and 30-41 are cancelled. Applicant’s election of Group I, encompassing claims 1-8 and 18-22 in the reply filed on 02 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-17, 24-25, and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
Acknowledgment is made of applicant’s claim for priority based on applications 62366423 filed 07/25/2016 and PCT/US2017/043535 filed 07/24/2017.	

Information Disclosure Statement

The information disclosure statement filed 3/20/2020, 1/18/2021, 3/25/2022 has been considered.


Sequence Compliance

This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence listing. The sequence listing required pursuant to 37 CFR 1.821(c) may be submitted as an ASCII text file via EFS-Web, on compact disc, as a PDF submitted via EFS-Web, or on paper.” MPEP 2422.03 further states “Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.”
In the instant case, a sequence listing incorporation by reference paragraph in the specification is missing. It is noted that the original incorporation-by-reference paragraph (deleted in the response filed 08/31/2020) was defective because it did not provide the name of the ASCII .txt file, and also did not provide the size of the file in bytes. Correction is needed.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 18, 19 and 28. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claim 1 and 19 objected to because of the following informalities:  
In claim 1, “wt normal LCA” should be “wt normal LCAT”.
In claim 19, The SEQ ID NO associated with hLCATv11 is crossed out.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 recite the limitation "the nucleic acid sequence encoding a functional human LCAT" in line 2 and is dependent on claim 1.  There is insufficient antecedent basis for this limitation in the claim as there is no recitation of a "the nucleic acid sequence encoding a functional human LCAT" in claim 1. The language of claim 1 is “nucleic acid coding sequence for a synthetic or recombinant human lecithin cholesterol acyltransferase (LCAT) variant”.
Claims 19, 21 and 22 are rejected for being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18, 19 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 depends from claim 1 and requires that the nucleic acid sequence encoding LCAT is SEQ ID NO: 2.  However, claim 1 requires that the LCAT is a variant with an amino acid substitution at position 114.  SEQ ID NO: 2 does not have an amino acid substitution at position 114 and seems to be the wild type sequence.   It is unclear if the claim is requiring the LCAT variant to be that of SEQ ID NO: 2 or whether SEQ ID NO: 2 is the wild type LCAT sequence from which the variant is produced, given that the instant specification states that it is wild type.  
Claim 19 depends from claim 1 and requires that the nucleic acid sequence encoding the variant be that of SEQ ID NO 3, 4, 5, or 6.  However, claim 1 requires that the LCAT is a variant with an amino acid substitution at position 114.  According to the specification, these sequences are “codon-optimized” versions of the wild-type sequence (SEQ ID NO:2).  Codon 114 of the translated SEQ ID NO 3, 4, 5, and 6 are that of wildtype.  So, while SEQ ID NOs 3-6 do differ from the wild-type sequence, none of them have a variant at position114.
For claim 22, the limitations in claim 22 are already addressed in claim 1 and 18 from which claim 22 depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rader (WO2004108922, published 12/16/2004) in view of Cohen (Cohen et al. 2004. Science Vol 305(5685): 869-871), Gordon 1986 (Gordon et al. 1986  Circulation 74, No. 6, 121: 7-1225) and Gordon 1989 (Gordon et al. 1989. The New England Journal of Medicine, 321(19): 1311-1316).
Regarding claims 1-4, Rader teaches compositions for lowering total cholesterol levels, reducing total very low-density lipoprotein (VLDL) levels, and/or raising high density lipoprotein (HDL) levels [pg.1, lines 30-34]. Rader teaches that these compositions are useful in treating atherosclerosis and heart disease, regulating elevated cholesterol levels and/or inappropriate lipoprotein metabolism [pg.1, lines 30-34]. Rader teaches these compositions contain an adeno-associated viral vector carrying expression cassettes comprising a capsid protein selected from an AAV serotype (such as serotype 7 or serotype 8) which expresses sufficiently high levels of transgene [pg. 2, lines 15-22; pg. 14, lines 8-22]. Rader teaches that the invention may include AAV delivery of transgenes useful for lipid modulation such as LCAT [pg. 13, line 29-pg. 14, line 13].  Rader teaches regulatory components operatively linked to transgenes in a manner that permits transgene transcription, translation, and/or expression in a host cell [pg. 13, lines 20-24]. 
Regarding claim 8, Rader teaches pharmaceutical compositions and other ingredients such as preservatives, or chemical stabilizers useful for raising HDL levels in a subject [pg. 2, lines 27-31; pg. 23, lines 14-16]
Rader do not teach where the LCAT is a variant comprising an amino substitution at amino acid residue position 114 and is characterized by an association with higher density lipoprotein levels as compared to subjects having WT LCAT.
Cohen teaches that the LCAT variant V114M is associated with high levels of high-density lipoproteins (HDL) [table 2].
Gordon 1986 teaches that the HDL promotes the removal of free cholesterol from peripheral tissues and its transport to the liver for eventual cholesterol [pg. 1217, col. 2, para 1].  Gordon teaches that the risk of coronary heart disease (CHD) is inversely correlated with levels of HDL in the serum [abstract].
Gordon 1989 teaches it is hypothesized that hat interventions that raise low levels of HDL cholesterol will reduce coronary disease rates [pg. 1314, col.1, para 2].  Gordon 1989 teaches a study in which men, who were given a drug known to raise levels of HDL cholesterol by 10 to 15 percent on the average, had a 34% reduction in coronary risk compared to men who received a placebo suggesting that raising HDL cholesterol may be beneficial [pg. 1314, col.2, para 2]. Gordon teaches that there are costs and risks associated with administering HDL-raising agents to patients at high risk for coronary disease [pg. 135, col. 1, para 1-2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to substitute the LCAT in the rAAV of Rader with the LCAT V114M of Cohen.  A skilled artisan would be motivated to make the modification with a reasonable expectation of success given that both Rader teaches way to increase HDL levels and Cohen teaches that the LCAT V114M variant is associated with higher HDL levels in plasma.  This modification would be advantageous for reducing coronary disease risks given Gordon 1986 and Gordon 1989 teaching that high HDL levels are associated with reduced coronary disease rates.  Furthermore, the administration of a naturally occurring protein would prove to be safer than the risks that may be associated with administering HDL-raising agents to patients.

Claims 5, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rader (WO2004108922, published 12/16/2004) in view of Cohen (Cohen et al. 2004. Science Vol 305(5685): 869-871), Gordon 1986 (Gordon et al. 1986  Circulation 74, No. 6, 121: 7-1225) and Gordon 1989 (Gordon et al. 1989. The New England Journal of Medicine, 321(19): 1311-1316) as applied to claim 1, and further in view of NM_000229 (NCBI Reference Sequence: NM_000229.1, 2014,  Homo sapiens lecithin-cholesterol acyltransferase (LCAT), mRNA).
The teachings of Rader, Cohen, Gordon 1986 and Gordon 1989 are discussed above as applied to claim 1 and similarly apply claims 5, 18 and 22.
Rader, Cohen, Gordon 1986 and Gordon 1989 do not teach SEQ ID NO: 1 nor do they teach where the nucleic acid sequence encoding a functional human LCAT is SEQ ID NO:2.
NM_000229 teaches a sequence (residues 20 to 1342) that is 100% identical to SEQ ID NO:2 and encodes an amino acid sequence that is 100% identical to SEQ ID NO: 1.  NM_000229 teaches that this gene encodes the extracellular cholesterol esterifying enzyme, lecithin-cholesterol acyltransferase (see summary).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the sequence disclosed in NM_000229 as the starting point when making the V114M variant disclosed by Rader, since that was the sequence encoding LCAT.  A skilled artisan would be motivated to make the modification with a reasonable expectation of success given that NM_000229 is 100% identical to SEQ ID NO: 1 and produces a functional protein with an amino acid sequence that is 100% identical to SEQ ID NO:2. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rader (WO2004108922, published 12/16/2004) in view of Cohen (Cohen et al. 2004. Science Vol 305(5685): 869-871), Gordon 1986 (Gordon et al. 1986  Circulation 74, No. 6, 121: 7-1225) and Gordon 1989 (Gordon et al. 1989. The New England Journal of Medicine, 321(19): 1311-1316) as applied to claim 1, and further in view of Lee (Lee et al. Biochimica et Biophysica Acta 1344  1997. 250–261).
The teachings of Rader, Cohen, Gordon 1986 and Gordon 1989 are discussed above as applied to claim 1 and similarly apply claim 6.
Rader, Cohen, Gordon 1986 and Gordon 1989 do not teach where the LCAT variant is truncated at the N-terminus or C-terminus.
Lee teaches LCAT mutants with C-terminal truncations at different positions [abstract].  Lee teaches that mutants were secreted at levels comparable to wild type, and have similar activities as well [abstract].  Lee teaches that the mutants actually resulted in an 8-fold increase in the specific activity of LCAT towards the water-soluble p-nitrophenylbutyrate [abstract].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV as taught and suggested by Rader, Cohen, Gordon 1986 and Gordon 1989 by truncating the C-terminus of LCAT.  A skilled artisan would have been motivated to make the modification for the advantage of increasing the LCAT activity which in turn would lead to the production of more HDL as taught by Rader.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rader (WO2004108922, published 12/16/2004) in view of Cohen (Cohen et al. 2004. Science Vol 305(5685): 869-871), Gordon 1986 (Gordon et al. 1986  Circulation 74, No. 6, 121: 7-1225) and Gordon 1989 (Gordon et al. 1989. The New England Journal of Medicine, 321(19): 1311-1316) as applied to claim 1, and further in view of Spahr (Spahr et al. Protein Science 2013 VOL 22:1739—1753).

The teachings of Rader, Cohen, Gordon 1986 and Gordon 1989 are discussed above as applied to claim 1 and similarly apply claim 7.
Rader, Cohen, Gordon 1986 and Gordon 1989 do not teach wherein the LCAT variant is delivered as a part of a fusion protein.

Spahr teaches that therapeutic proteins or peptides, such as human LCAT, often exhibit poor PK properties, including a short serum half-life, in humans and or research animals.19,20 Spahr teaches that to extend the serum half-life and in vivo efficacy for preclinical and clinical studies, chimeric molecules with the Fc moiety fused to a protein or peptide can be engineered and produced. Spahr teaches that the fusion of an antibody Fc domain to a therapeutic protein or peptide to create a dimeric fusion molecule has proven to be highly successful for marketed products including protein-Fc chimeras.  Spahr teaches a construct consisting of human LCAT fused to FC via a linker [pg. 1740, col. 2, para 2].

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the rAAV as taught and suggested by Rader, Cohen, Gordon 1986 and Gordon 1989 by fusing an Fc moiety to the LCAT variant.  A skilled artisan would be motivated with a reasonable expectation of success given Spahr’s teaching that proteins with the Fc moiety fused to the end of the protein have extended serum half-lives and in vivo efficacy for preclinical and clinical studies.


Allowable Subject Matter
SEQ ID NO: 26 and 63 are found to be free of the art. NM_000229 and Cohen, as discussed above, is the closest art teaching a LCAT gene (SEQ ID NO: 1) and a V114M LCAT variant.  Neither reference nor the prior art as a whole provides a rationale to mutate the LCAT gene to arrive at the claimed sequences above.
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637